

Loan Contract


Document No.:YSSY (Ying)JZ 2011 No. 001


Lender: Yichang City Commercial Bank Co., Ltd.    (hereinafter referred to as
“Party A”)
Legal representative/Principal: Chen Shixin                                
Title: Chairman of the Board of Directors                                
Address:
 
Tel:
 



Borrower: Hubei Minkang Pharmaceutical Co., Ltd. (hereinafter referred to as
“Party B”)
Legal representative: GU Shuhua                                                 
Title: Chairman of the Board of Directors                                
Address:
 
Tel:
 

 
¨      This contract is a business contract under a Credit Agreement (No.: YSSY
(Ying)JZ 2011 No. 001) (hereinafter referred to as “Credit Agreement”) signed by
Party A and Party B. (In case that this clause is applicable to the Credit
Agreement, please put “√”inside “□”and fill in relevant information; otherwise,
please put “x” inside “¨”.)


Party A filed an application to Party A for a cash flow loan for the purpose of
business development. Party A agrees to issue such a loan to Party B based on
examination. Party A and Party B have reached an agreement on the following
terms and conditions based on sufficient consultation in accordance with
relevant laws and regulations and hereby establish this contract.


Article 1      Type of loan
This loan is a short-term
loan                                                                                                                                                  .
Article 2      Type and amount of currency
Chinese Yuan (in written form), RMB FIVE MILLION YUAN
ONLY                                                                               .
Article 3      Purpose of loan
This loan shall only be used for cash flow purpose. Party B must not use such
loan for any other purpose without written permission of Party A.
Article 4      Borrowing and term of loan
The tem of this loan shall be 12 months, starting from January 20, 2011, and
shall expire on January 20, 2012.
¨      4.1 Dates of this loan and the plan for repayment of this loan in
installments are shown in the table below (In case that this clause is
applicable to the Credit Agreement, please put “√”inside “¨”and fill in relevant
information; otherwise, please put “x” inside “¨”.)


Translator’s Declaration:
 
I, Certify that I have carefully read the original Simplified Chinese document
AND I confirm that this translation is a true and accurate English version of
such original to the best of my knowledge and belief.
 
Zhao Zheng           /s/ Zhao Zheng                       
Certified Translator (Canada)
Certified Member in good standing Status: Society of Translators and
Interpreters of British Columbia (S.T.I.B.C. www.stibc.org),
Membership Number No: 04-10-2471   


[P.1]

 
 

--------------------------------------------------------------------------------

 


  Date of loan
  Plan for repayment of this loan in installments
  Year
  Month
  Day
  Amount
                     



4.2 In case of any discrepancy in this contract and the written acknowledgement
for this loan in terms of term, amount or dates of this loan, the written
acknowledgement for this loan shall prevail. As part of this contract, the
written acknowledgement for this loan shall have the same legal effect as this
contract.
Article 5  Interest rate and interest of this loan
5.1  Interest rate:
5.1.1  The interest rate of this loan shall be the interest rate of any loan
issued by any financial institution which is announced by the People’s Bank of
China on the actual issuance date or ___/___ (completed with any other date
agreed upon by both parties) during a valid 12-36 month period with upward
(upward/downward) adjusted benchmark interest rate of 10%;
Or the interest rate of this loan shall be ___/___ ___/___;
5.1.2  The interest rate under this contract shall be the interest rate
mentioned in the written acknowledge for this loan;
5.1.3  In case that Party B fails to use this loan in accordance with this
contract, an additional interest rate of 100% shall be paid based on the
original interest rate for any part of the loan used for any other purpose than
the purpose under this contract from the day when the purpose has been changed;
In case that Party B fails to repay this loan on the due date, an additional
interest rate of 50% shall be paid based on the original interest rate for any
overdue part of this loan from the day when this loan become overdue;
In case that this loan has become overdue and in the meantime has been used for
any other purpose than the purpose under this contract, interest shall be paid
at any higher rate mentioned above;
5.1.4  In case of any change in the interest rate of loan made by the People’s
Bank of China during the term of this loan, the interest rate of any short-term
loan shall be the interest rate under this contract, while the interest rate any
long/mid-term loan shall be changed from January 1 of the next year;
5.1.5  In case of any change in any rule of the interest rate of loan made by
the People’s Bank of China during the term of this loan, relevant rules of the
People’s Bank of China shall be observed.
5.2  Computation of interest: Interest of this loan shall be computed based on
the actual issuance amount and the actual number of days that have elapsed from
the day when this loan has been transferred to Party B’s account. The interest
shall be computed once every month on the 20th of each month.
5.3  Payment of interest: Party B must pay interest by the day of interest
computation. Party A may directly deduct the interest from Party B’s account of
deposit. In case that Party B fails to pay interest on the due date, Party A has
the right to request compound interest for any interest unpaid by the due date.
5.4  Matters provided otherwise
:
/
/

/
/
/
/
/
/



Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.2]

 
 

--------------------------------------------------------------------------------

 


Article 6  Terms and condition for guarantee
6.1  This loan and interest of this loan along with any other related expense
under this contract shall be guaranteed
by                                          
/                                           as a guarantor arranged by Party B.
Such guarantor must issue a copy of irrevocable letter of guarantee to Party A,
and/or
6.2  Hubei Minkang Pharmaceutical Co., Ltd.
or                                          
/                                           (individual) has mortgaged (pledged)
a real estate which is owned or can be disposed by it according to law for the
loan under this contract. Both parties shall otherwise sign a mortgage (pledge)
contract.
Article 7  Party B’s rights and obligations
7.1  Party B shall enjoy rights as follows:
7.1.1  Party B has the right to draw and use this loan in full amount in
accordance with this contract;
7.1.2  Party B has the right to reject any additional condition to this
contract;
7.1.3  Party B has the right to transfer any of its liability to a third party
with Party A’s permission in writing.
7.2  Party B shall assume obligations as follows:
7.2.1  Party B shall provide any truthful document or data and truthful
information of all of Party B’s banks of account, account numbers and balance of
deposits as required by Party A, and Party B shall provide cooperation to Party
A in any of Party A’s investigations, inspections and examinations;
7.2.2  Party B shall accept any of Party A’s supervision on any of Party B’s
credit funds and relevant production, business operation and financial
activities;
7.2.3  Party B shall use this loan for the purpose under this contract;
7.2.4  Party B shall repay this loan and pay the interest of this loan in the
amount by the due date under this contract;
7.2.5  Where Party B desires to transfer partial or all of its liabilities under
this contract to a third party, Party B shall have Party A’s written consent;
7.2.6  In case of any of the following circumstance, Party B shall immediately
report to Party A, and Party B shall take any measure to guarantee repayment of
this loan and payment of interest of this loan and all other expenses under this
contract as Party A required;
7.2.6.1  In case of any serious financial loss, loss of assets or any other
financial crisis;
7.2.6.2  Where any loan, guarantee/warranty is provided, or any of self-owned
assets (rights) is mortgaged (pledged) for interests of a third party or
protection of a third party against any loss;
7.2.6.3  In case of any change such as merger (acquisition), division,
reconstruction, joint venture (cooperation), transfer of right of property and
reform of shareholding;
7.2.6.4  In case of discontinuation of business, invalidation or cancellation of
business license, applying or being applied for bankruptcy or dissolution;
7.2.6.5  In case of any serious crisis in business operation or finance of any
of Party B’s controlling shareholder or other affiliated company which has
affected Party B’s normal operation;
7.2.6.6  In case of any important associated transaction with any of Party B’s
controlling shareholder and other affiliated company, which has affected Party
B’s normal business operation;


Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.3]

 
 

--------------------------------------------------------------------------------

 

7.2.6.7  In case of any lawsuit, arbitration or criminal or administrative
punishment which has caused any serious and unfavorable consequence to Party B’s
business operation or property;
7.2.6.8  In case of any other important matter which may affect Party B’s
solvency.
Article 8  Party A’s rights and obligations
8.1  Party A shall enjoy the following rights:
8.1.1  Party A has the right to require Party B to repay this loan and pay
interest of this loan by the due date;
8.1.2  Party A has the right to require Party B to provide any data related to
this loan;
8.1.3  Party A has the right to know about Party B’s business operation and
finance;
8.1.4  Party A has the right to supervise Party B’s use of this loan for the
purpose under this contract;
8.1.5  Party A has the right to directly transfer repayment for this loan and
payment for interest of this loan from Party B’s account.
8.1.6  Where Party B fails to perform any of its obligations under this
contract, Party A has the right to require Party B to repay this loan or cease
payment of any part of this loan which has not been used by Party B according to
this contract;
8.1.7  In case of Party B’s involvement in any of the circumstances mentioned in
Clause 7.2.6, Party A has the right to require Party B to repay this loan and
repay interest of this loan and all other expenses under this contract, or
transfer all liabilities under this contract to any beneficiary whom Party A
agrees to accept, or provide/add any measure for guarantee which Party B agrees
to accept.
8.2  Party A shall assume the following obligations:
8.2.1  Party A shall issue this loan to Party B according to conditions under
this contract;
8.2.2  Party A shall keep any of Party B’s liability, finance, production and
business operation confidential unless otherwise provided by law.
Article 9  Party B shall establish commitments about the following matters:
9.1  Party B is an enterprise which has been incorporated according to Chinese
law and has been existing legally, and Party B is eligible to sign and perform
this contract based on its corporate capacity and its sufficient capacity for
civil conduct.
9.2  Party B has been thoroughly authorized by the board of directors or any
other authority to sign and perform this contract.
9.3  Any document, data and certificate related to Party B, the guarantor
(pledgor) or any collateral mortgaged (pledged) provided by Party B shall be
truthful, accurate, complete and valid without containing any serious error
which is inconsistent with any fact or missing of any important fact.
9.4  No lawsuit, arbitration or criminal or administrative penalty which has
brought any serious and unfavorable consequence to Party B or any of Party B’s
important properties has taken place upon signing of this contract, and it is
expected that no such lawsuit, arbitration or criminal or administrative penalty
will take place in the process of performance of this contract. In case of any
such lawsuit, arbitration or criminal or administrative penalty, Party B shall
immediately notify Party A.
 
Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.4]

 
 

--------------------------------------------------------------------------------

 

9.5  Party B will strictly abide by all state laws and regulations in the
process of business operation, develop any of its business within the scope of
business specified by Party B’s Business License for Enterprise's Legal
Representative strictly, and go through procedures for registration of the
annual inspection by enterprise (Legal Representative) on time.
9.6  Party B will maintain or improve its level of business operation and
management, guarantee maintenance and increment of the value of Party B’s
existing assets, not waive any of its due creditor’s right, and not dispose any
of its existing important properties free of charge or in any other
inappropriate way.
9.7  Party B has not had any important event which will unavoidably affect
performance of an of Party B’s obligation under this contract upon signing of
this contract.
Article 10  Repayment of this loan ahead of schedule
10.1  Party B may request repayment of this loan ahead of schedule with Party
B’s consent.
10.2  In case of Party B’s repayment of this loan ahead of schedule, the
interest rate shall be calculated according to this contract.
Article 11  Extension of loan
In case that Party B fails to make repayment of this loan under this contract by
the due date and thereof extension of this loan must be handled, Party B shall
file an application in writing to Party A one month ahead of expiration of this
contract; where Party A agrees on such extension based on examination, Party A
and Party shall otherwise sign the Agreement of Extension of Term of Loan
Contract. In case that Party A disagrees with such extension, this contract
shall be valid as before. With respect to any part of this loan or payable
interest which Party B has used, repayment shall be made according to this
contract.
Article 12  Expenses
In case of any expense incurred by any investigation of credit, examination or
notarization related to this contract, and Party B’s failure to make repayment
of this loan and payment of interest of this loan and payable expenses by the
due date, Party B shall assume all bills of attorney, lawsuit and business
travel paid by Party A for realization of its creditor’s rights, and Party B
shall authorize Party A to deduct such expenses from Party B’s bank account. In
case of any insufficient payment, Party B shall establish a commitment of make
repayment in full amount upon receipt of Party A’s notification without any
supporting material provided by Party A.
Article 13  Breach of this contract and handling of breach of this contract
13.1  In case of any of the following circumstances related to Party B, it shall
be deemed breach of this contract:
13.1.1  Breach of Clause 7.2.1 of this contract in which Party B provides any
false information to Party A, hides any truthful and important information from
Party A, refuse to provide any cooperation to Party B in investigation,
inspection or examination, or refuse to make any correction during a overdue
period in spite of Party A’s request Party B to make correction within a
reasonable period;
13.1.2  Breach of Clause 7.2.2 under this contract in which Party B refuse to
accept or evade Party A’s supervision on Party B’s credit funds, production,
business operation or finance;
13.1.3  Breach of Clause 7.2.3 under this contract where Party B fails to use
this loan for the purpose under this contract;
13.1.4  Breach of Clause 7.2.4 in which Party B fails to repay this loan and pay
interest of this loan in full amount by the due date according to this contract;
13.1.5  Breach of Clause 7.2.5 under this contract in which Party B has
transferred any of its liability under this contract to a third party without
Party A’s consent, which impairs Party A’s interests;
 
Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.5]

 
 

--------------------------------------------------------------------------------

 

13.1.6  Breach of Clause 7.2.6 under this contract in which Party B fails to
notify Party A of Party B’s involvement in such circumstance I, or Party B fails
to provide its cooperation in Party A’s requirement of adding any measure for
guaranteeing repayment of any of liabilities under this contract for Party B
upon Party A’s being informed of Party B’s involvement in such circumstance, or
withdrawal of this loan by Party A due to Party As’ opinion that such
circumstance will affect safety of Party A’s loan;
13.1.7  Breach of Clause 9.1, Clause 9.2 and Clause 9.4 under this contract in
which any of Party A’s interests has been impaired, breach of Clause 9.3, Clause
9.5, Clause 9.6 and Clause 9.7 in which Party B fails to make immediate
correction required by Party A and thereof any of Party A’s interests has been
impaired;
13.1.8  Party B’s involvement in any other circumstances which affects any of
Party A’s interests according to Party A’s opinion.
13.2  Where the guarantor has been involved in any of the following
circumstances and Party A thereof requires the guarantor to remove any
unfavorable influence caused accordingly due to Party A’s opinion that such
involvement may affect the guarantor’s ability to provide warranty, Party A
requires Party B to add any condition of guarantee or replace any of the
existing condition for guarantee, but the guarantor and Party B fail to provide
their cooperation, such circumstance shall be deemed breach of this contract;
13.2.1  In case of circumstances which is similar to any of Clause 7.2.6 under
this contract;
13.2.2  Providing false information of its ability to assume the obligation of
guarantee upon issuing the irrevocable letter of guarantee, or failure to have
the authorization of relevant authority;
13.2.3  Failing to go through procedures for registration for the annual
inspection on time;
13.2.4  Neglecting management and claim for its due creditor’s rights, or
disposing any of its existing important properties free of charge or in any
other inappropriate way.
13.3  Where the mortgagor (or pledgor) has been involved in any of the following
circumstances, and Party A thereof thinks such circumstance may cause failure of
mortgage (or pledge) or insufficient value of any collateral mortgaged (pledged)
and thereof requires the mortgagor (or pledgor) to remove any unfavorable
influence, or requires Party B to add any condition for guarantee or replace any
of the existing conditions of guarantee, and the mortgagor (or pledgor) fail to
provide their cooperation;
13.3.1  Having no ownership of or right of disposal to any collateral mortgaged
(or pledged), or the ownership is disputable;
13.3.2  Withholding any information that any collateral mortgaged (or pledged)
are owned by more than one party, or has been leased, sealed up or controlled;
13.3.3  Where the mortgagor transfers, leases or re-mortgage any collateral
mortgaged or disposes such collateral in an inappropriate way without Party A’s
written consent;
13.3.4  Where the mortgagor fails to take care of, maintain or repair any
collateral mortgaged, which leads any obvious of the value of such collateral;
or depreciation; or any act of the mortgagor directly endangers any collateral
mortgaged, which leads to depreciation of the value of such collateral; or the
mortgagor fails to apply for any insurance for any collateral mortgaged as Party
A requires during the term of mortgage.
13.4  In case of any breach of contract mentioned in Clause 13.1, Clause 13.2
and Clause 13.3, Party A has the right to take the following measures at the
same time or one after another, and to which Party B shall have no any
objection;
13.4.1  Discontinuing issuance of any part of this loan which Party A has not
used;
13.4.2  Withdrawing any issued part of this loan and interest of this loan and
related expenses ahead of schedule;
13.4.3  Directly deducting any deposit on Party B’s settlement account for any
other account of Party B so as to pay off all of Party B’s liabilities under
this contract;
 
Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.6]
 
 
 

--------------------------------------------------------------------------------

 

13.4.4  Claiming according to Article 16 under this contract.
Article 14  Alteration and termination of this contract
This contract may be altered and terminated based on consultation and agreement
reached between Party A and Party B. This contract shall remain valid before any
written agreement has been reached. Any party must not alter, modify or
terminate this contract without the other party’s consent.
Article 15  Miscellaneous
15.1  Any of Party A’s tolerances of any of Party B’s breach or delay of this
contract, permission of extension of this contract or postponing of execution of
any right or interest which Party A shall enjoy under this contract during the
term of validity of this contract must not impair, affect or restrict any right
or interest which Party A shall enjoy according to this contract and relevant
laws and regulations as a creditor, must not be deemed Party A’s permission or
approval of any breach of this contract, and must not be deemed a waiver of
Party A’s right to take any action against any existing or future breach of this
contract.
15.2  In case that this contract has become invalid or partially invalid for any
reason, Party B shall perform all of its responsibilities for making repayment.
In case of any of aforesaid circumstances, Party A has the right to terminate
this contract, and Party A may immediately demand repayment of this loan and
payment of interest of this loan and other related expenses under this contract
from Party B.
15.3  Any of Party A or Party B’s notifications or requirements related to this
contract shall be handled in writing. In case that any of Party’s telex or
telegraph has been sent to Party B or any of Party A’s mail to Party B has been
delivered to a post office, such telex, telegraph or mail shall be deemed
reaching Party B.
15.4  The written acknowledgement for this loan and any additional written
agreement reached by Party A and Party B on any matter not covered by this
contract or changed matter shall be used as the appendix to this contract and
shall constitute a indivisible part of this contract.
Article 16.  Applicable laws and solution of disputes
16.1  Laws of the People’s Republic of China are applicable to conclusion,
interpretation and any dispute of this contract. Rights and interests of Party A
and Party B shall be protected by laws of the People’s Republic of China.
16.2  Any dispute arising from performance of this contract by Party A and Party
B shall be solved by both parties through consultation. In case of failure of
consultation, any party may (put “√”inside the bracket to indicate your choice
of either of the following items):
(√           ) 16.2.1 To file a lawsuit at the court in the location where this
contract is signed;
(         ) 16.2.2 To apply for arbitration to Yichang Arbitration Committee.
16.3  Party A may directly apply for forcible execution to relevant people’s
court with jurisdiction for the purpose of claim any due liability of Party B
under this contract upon handling of notarization for the effect of forcible
execution awarded by Party A and Party B.
16.4  This contract shall be signed at 109, ZhenZhu Road, Xiling District,
Yichang, Hubei.
Article 17  Other matters

 
/
/
 
/
/
 
/
/

 
Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.7]

 
 

--------------------------------------------------------------------------------

 

Article 18  Effect of this contract
18.1  This contract shall come into effect from the day when this contract has
been signed by persons who have been authorized to affix their signatures to
this contract or such persons affix seals of their names to this contract and
such persons affix seals of their respective companies to this contract (If
Party B is a natural person, this contract will come into force from the day
when this contract has been signed by persons who have been authorized to affix
their signatures to this contract, or such persons affix seals of their names to
this contract, and affix seals of their respective companies to this contract,
and Party B signs this contract. This contract will lose its effect
automatically from the day when repayment of this loan and payment of interest
of this loan and all related expenses have been completed.
18.2  This contract shall be formulated in triplicate with same legal effect
each and two copies held by Party A and one copy held by Party B, ___, ___ and
___.
Article 19  Reminder
The borrower has reminded the lender to have an all-round and correct
understanding of all terms and conditions under this contract, and has provide
notes to relevant terms and conditions as the lender requires. Parties
concluding this contract shall have a common understanding of the meaning of
this contract.


Party A (company’s seal)
(seal)
Person authorize
(signature or seal of name)
(seal)
Date: January 20, 2011


Party B (company’s seal)
(seal)
Person authorize
(signature or seal of name)
(seal)
Date: January 20, 2011
 
Translator’s Declaration: Refer to the title page of this 8 page document “Loan
Contract”
 
[P.8]
 
 
 

--------------------------------------------------------------------------------

 